UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Equity Fund Semiannual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking the benefits of investing in stocks around the world Just as free trade has opened the U.S. economy to world imports in recent years, the world has also opened to U.S. investors. Putnam Global Equity Fund targets solid companies throughout the world to offer investors a globally diversified stock portfolio. With a global mandate, the fund invests across developed markets such as the United States, the European Union, and Japan. It also invests a portion of its assets in emerging markets such as Brazil, Russia, and China. The fund’s portfolio manager selects from thousands of stocks worldwide, with a strategy that seeks quality companies without a bias toward either growth- or value-style stocks. The manager seeks to buy the stocks of these companies when they are priced below what the manager determines to be their true worth. While the fund typically favors midsize and large companies, it can also invest in small companies. To gather information about this wide variety of companies and markets, the manager draws on in-house research by Putnam analysts based in Boston, London, and Singapore. While investing in companies that operate under different economic and political systems involves risk, the fund has the potential to let your money grow when there is a downturn in the U.S. economy. That may be because international economies, which can follow a different business cycle, might be growing while the U.S. economy is sluggish. In addition, investing in securities denominated in foreign currencies provides another type of diversification. While the euro, the yen, and other currencies fluctuate in value, the fund can benefit when these currencies strengthen against the U.S. dollar. The manager diligently monitors risk, seeking to sell fund holdings and to hedge currencies that may offer more risk than reward. Stock selection stresses fundamental analysis In selecting holdings for the fund, the portfolio manager looks for stocks that have multiple sources of strength working in their favor. To consider a wide range of possible strengths, he uses a disciplined research process that stresses fundamental analysis. The process has three stages: Screening: With support from a team of stock analysts, the manager screens companies around the world to focus on 100 to 200 stocks for consideration in the portfolio. Analysis: To determine which stocks to favor and which to reject, the manager and analysts meet with company managements and their competitors, customers, and suppliers. Portfolio construction: The manager regularly reviews and monitors the fund’s holdings, seeking to build and maintain a portfolio that offers a balance of return andrisk. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Performance for the six-month period was strong relative to both the benchmark and the Lipper peer group average. What factors generated this performance? Our solid stock selection results drove the fund’s outperformance. Stock selection was strongest within consumer staples, while in virtually all other sectors stock selection contributed about equally to the fund’s returns. How have you positioned the fund with respect to Europe, where concerns have lingered and intensified over the region’s fiscal and monetary stability? The fund holds a large underweight to European stocks, relative to the benchmark, although the fund’s position in European financials was less of an underweight by the end of the period than at the start. While uncertainties have grown over the situation in Europe, we have not made significant portfolio adjustments in an effort to counteract the possibility of the most negative scenarios. We think it is unlikely that Greece will exit the eurozone in the near term; but if it does depart, we don’t think that would automatically spell disaster. In the event of Greece’s exit, markets are expecting the worst, but we are not convinced that such an event — while certainly disruptive for the European economy and markets — would cause European equities to implode. If our view proves correct should Greece This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 make for the exit, then we believe markets could ultimately rally significantly as uncertainty about Greece and the effects of its departure clears. Are you finding attractive value opportunities in select areas of European equities? Opportunities did come to light within European financials toward the end of 2011, particularly as the LTROs [long-term refinancing options] crafted by European policymakers have given financial institutions time to shore up their balance sheets. Unfortunately, the gains in European financials have faded as concerns mount about government deficits and a Greek-exit contagion. We also have found attractive valuations among select European pharmaceutical companies. Which stocks contributed the most to results during the period? The fund’s second-largest holding, Wells Fargo , was the largest contributor to performance due in part to stabilization in U.S. housing markets. With continued low interest rates, a mini boom in mortgage refinancing — a segment where Wells Fargo leads — has taken place. Moreover, U.S. loan growth has begun to pick up, which also gave a boost to the stock. Lastly, results of certain stress tests for U.S. banks have been viewed positively by the markets, which has proved to be another tailwind for Wells, and U.S. financials in general. Samsung Electronics was the second-largest contributor to performance thanks to the strength of impressive smartphone market-share gains. The company also has a very strong memory franchise that enables Samsung to be a low-cost producer of DRAM and NAND Flash, two critical components in a variety of consumer electronics. Pricing in DRAM — dynamic random access memory — declined in 2011 but has since stabilized due to potential consolidation in the industry. Cigarette maker Philip Morris was the third-largest contributor to results. The Country allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 tobacco industry has held up well, even through phases of investor risk aversion. Philip Morris’s growth has been strong and surprised the market on the upside, as pricing wars in certain countries diminished and sales volume declines were lower than expected. Which holdings or strategies detracted most from returns? We initiated a position in iPhone and iPad maker Apple in recent months as the sustainability of the company’s growth trajectory appeared greater than we originally anticipated. We established a benchmark-relative underweight to Apple, however, and this hurt relative performance during the period. Nevertheless, we continue to find more attractive names in the technology sector that have, we believe, greater upside potential than does Apple. Newcrest Mining , a major international gold company, underperformed as it struggled to integrate a recent acquisition. This contributed to Newcrest’s difficulty in achieving its production-volume targets. With operating costs increasing at a time when the price of gold has stalled, the company’s profitability came under pressure. We came to see production slippages as part of a longer-term problem for Newcrest, and we sold the stock shortly after the close of the period. In some ways, Italian automaker Fiat is in the eye of the storm. Europe’s economic contraction has continued to weigh on auto sales there, and roughly a third of Fiat’s car sales are in Europe. Unfortunately for Fiat, problems in Europe were not significantly offset by the state of the Brazilian auto market — normally a large source of profits for Fiat, but which has This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/12. Short-term holdings are excluded. Holdings will vary over time. 7 recently stalled due to tighter auto-lending standards by banks. By contrast, Chrysler, a third source of Fiat’s profit base, continues to perform well and take market share. Although Fiat’s valuation is very compelling as fears about Europe remain, we see Fiat facing a potentially difficult path in the near term. We concentrate our Japanese equity exposure on companies that focus on the domestic Japanese economy. These companies did not perform as well as Japanese exporters, which strengthened due to the yen’s decline in value relative to other global currencies during part of the period. As a nation’s currency depreciates, its exported goods tend to become more affordable to foreign consumers. Of course, the yen continues to fluctuate in value, and as European debt worries began to bubble up near the end of the period, the yen — widely considered a safe-haven currency — began to appreciate once again. So while the profitability of many domestic-oriented companies is in flux due to currency volatility, we are optimistic that profitability should continue to rise over time. How are you positioning the fund going forward? In terms of sector weights relative to the benchmark, our largest overweight is in consumer discretionary stocks. Within this sector, we believe one of the most promising areas is in U.S. housing-related stocks. Growth in home sales and new home starts is increasing, spurred by high levels of home affordability and a pickup in new household formation. Moreover, after declining for years, home prices have stabilized — and even increased — in many parts of the country. One of our other current investment themes is the Internet’s impact on business. A number of Internet names are attractive to us because of the way they enable companies to reduce their cost structure and/or boost their revenue growth. The portfolio is also modestly overweight energy, health care, and financials, where we are This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 finding valuations compelling and opportunities that are relevant to our other current investment themes. It is important to note that country and regional allocation is mostly a result of our bottom-up security selection process. Consequently, the portfolio has its largest benchmark-relative overweight positions in the United States and the United Kingdom, where company-specific fundamental data tell us that economic growth should be among the strongest in the developed world. Also, as we mentioned earlier, the fund is substantially underweight Europe [excluding the United Kingdom], as we believe the region will continue to face debt-related headwinds, including a recession, for at least part of 2012. Thanks, Shep, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Shep Perkins is Co-Head of International Equities at Putnam. He has a B.A. from Amherst College. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1993. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (9/23/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.48% 7.13% 6.74% 6.74% 6.73% 6.73% 7.01% 6.79% 7.23% 7.63% 10 years 49.94 41.40 38.85 38.85 38.93 38.93 42.82 37.81 46.62 53.51 Annual average 4.13 3.52 3.34 3.34 3.34 3.34 3.63 3.26 3.90 4.38 5 years –15.91 –20.73 –19.03 –20.54 –19.00 –19.00 –17.95 –20.82 –16.92 –14.81 Annual average –3.41 –4.54 –4.13 –4.49 –4.13 –4.13 –3.88 –4.56 –3.64 –3.15 3 years 60.01 50.88 56.48 53.48 56.41 56.41 57.60 52.18 58.92 61.22 Annual average 16.96 14.69 16.10 15.35 16.08 16.08 16.37 15.02 16.70 17.26 1 year –5.08 –10.57 –5.78 –10.40 –5.73 –6.65 –5.51 –8.86 –5.33 –4.85 6 months 10.24 3.92 9.90 4.90 9.87 8.87 10.09 6.19 10.13 10.35 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 4/30/12 Lipper Global Large-Cap Core Funds MSCI World Index (ND) category average* Annual average (life of fund) 6.02% 7.23% 10 years 62.34 70.86 Annual average 4.96 5.35 5 years –8.57 –7.18 Annual average –1.78 –1.56 3 years 54.52 52.98 Annual average 15.61 15.18 1 year –4.63 –5.20 6 months 7.54 7.40 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/12, there were 120, 115, 107, 85, 38, and 13 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.214 $0.141 $0.148 $0.170 $0.188 $0.238 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $8.55 $9.07 $7.69 $8.10 $8.18 $8.48 $8.45 $8.83 4/30/12 9.18 9.74 8.29 8.73 8.81 9.13 9.09 9.47 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (9/23/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.59% 7.24% 6.84% 6.84% 6.83% 6.83% 7.11% 6.89% 7.33% 7.73% 10 years 45.21 36.93 34.56 34.56 34.46 34.46 38.02 33.21 41.67 48.62 Annual average 3.80 3.19 3.01 3.01 3.01 3.01 3.27 2.91 3.54 4.04 5 years –10.18 –15.32 –13.54 –15.16 –13.57 –13.57 –12.40 –15.49 –11.31 –9.03 Annual average –2.12 –3.27 –2.87 –3.23 –2.87 –2.87 –2.61 –3.31 –2.37 –1.88 3 years 76.33 66.27 72.37 69.37 72.37 72.37 73.53 67.35 74.80 77.46 Annual average 20.81 18.47 19.90 19.20 19.90 19.90 20.17 18.72 20.46 21.07 1 year –0.33 –6.02 –1.12 –5.97 –1.19 –2.16 –0.90 –4.34 –0.65 –0.14 6 months 25.34 18.20 24.87 19.87 24.85 23.85 24.93 20.63 25.11 25.40 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/11 1.38% 2.13% 2.13% 1.88% 1.63% 1.13% Annualized expense ratio for the six-month period ended 4/30/12* 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes an increase of 0.01% from annualizing the performance fee adjustment for the six months ended 4/30/12. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.11 $11.01 $11.01 $9.72 $8.41 $5.81 Ending value (after expenses) $1,102.40 $1,099.00 $1,098.70 $1,100.90 $1,101.30 $1,103.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.82 $10.57 $10.57 $9.32 $8.07 $5.57 Ending value (after expenses) $1,018.10 $1,014.37 $1,014.37 $1,015.61 $1,016.86 $1,019.34 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 4/30/12 (Unaudited) COMMON STOCKS (97.9%)* Shares Value Aerospace and defense (2.0%) Honeywell International, Inc. 118,300 $7,176,078 MTU Aero Engines Holding AG (Germany) 66,491 5,599,461 Precision Castparts Corp. 19,200 3,386,304 Air freight and logistics (1.0%) FedEx Corp. 90,800 8,012,192 Auto components (0.8%) Johnson Controls, Inc. 197,500 6,314,075 Automobiles (3.4%) Fiat SpA (Italy) † S 1,079,992 5,215,129 Ford Motor Co. 500,200 5,642,256 Nissan Motor Co., Ltd. (Japan) 1,576,300 16,505,346 Beverages (1.3%) Anheuser-Busch InBev NV (Belgium) 147,875 10,658,162 Building products (0.4%) Owens Corning, Inc. † 104,000 3,572,400 Capital markets (3.0%) Blackstone Group LP (The) 325,200 4,409,712 Charles Schwab Corp. (The) 446,800 6,389,240 Deutsche Bank AG (Germany) 126,200 5,475,818 Morgan Stanley 192,100 3,319,488 State Street Corp. 97,600 4,511,072 Chemicals (5.1%) Agrium, Inc. (Canada) 47,000 4,140,244 CF Industries Holdings, Inc. 48,600 9,382,716 Lanxess AG (Germany) 63,173 5,029,871 Monsanto Co. 211,200 16,089,216 Potash Corp. of Saskatchewan, Inc. (Canada) 152,600 6,482,448 Commercial banks (5.6%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 516,780 3,492,820 China Construction Bank Corp. (China) 4,564,000 3,553,010 Sberbank of Russia ADR (Russia) † 689,243 8,925,697 Standard Chartered PLC (United Kingdom) 91,181 2,228,539 UniCredit SpA (Italy) 1,112,336 4,426,033 Wells Fargo & Co. 670,672 22,420,565 Communications equipment (1.5%) Cisco Systems, Inc. 289,700 5,837,455 Qualcomm, Inc. 100,900 6,441,456 17 COMMON STOCKS (97.9%)* cont. Shares Value Computers and peripherals (2.2%) Apple, Inc. † 14,300 $8,354,632 Asustek Computer, Inc. (Taiwan) 428,720 4,329,986 Gemalto NV (Netherlands) 64,948 4,839,346 Construction and engineering (0.8%) Empresas ICA SAB de CV ADR (Mexico) † 388,000 2,805,240 KBR, Inc. 95,900 3,247,174 Consumer finance (0.9%) Capital One Financial Corp. 125,300 6,951,644 Diversified financial services (2.9%) Citigroup, Inc. 182,300 6,023,192 JPMorgan Chase & Co. 320,400 13,770,792 ORIX Corp. (Japan) 38,470 3,700,521 Diversified telecommunication services (3.3%) CenturyLink, Inc. 113,900 4,391,984 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 268,900 12,208,949 Verizon Communications, Inc. 251,900 10,171,722 Electrical equipment (0.6%) Mitsubishi Electric Corp. (Japan) 560,000 4,958,918 Electronic equipment, instruments, and components (1.1%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,367,000 4,324,454 TE Connectivity, Ltd. (Switzerland) 128,900 4,699,694 Energy equipment and services (3.0%) Baker Hughes, Inc. 169,200 7,463,412 National Oilwell Varco, Inc. 114,000 8,636,640 Oceaneering International, Inc. 79,240 4,091,161 Oil States International, Inc. † 49,400 3,931,252 Food and staples retail (0.8%) Lawson, Inc. (Japan) 101,200 6,705,261 Food products (1.0%) Danone (France) 71,866 5,056,109 Post Holdings, Inc. † 95,600 2,844,100 Gas utilities (0.6%) Tokyo Gas Co., Ltd. (Japan) 971,000 4,694,464 Health-care equipment and supplies (1.1%) Covidien PLC (Ireland) 85,100 4,700,073 Stryker Corp. 76,300 4,163,691 Health-care providers and services (3.9%) Aetna, Inc. 282,149 12,425,842 Express Scripts Holding Co. † 138,200 7,710,178 UnitedHealth Group, Inc. 198,800 11,162,620 18 COMMON STOCKS (97.9%)* cont. Shares Value Hotels, restaurants, and leisure (2.4%) Carnival PLC (United Kingdom) 181,029 $5,884,652 Compass Group PLC (United Kingdom) 914,111 9,553,808 TUI Travel PLC (United Kingdom) 1,149,070 3,561,817 Household durables (1.9%) Lennar Corp. Class A 147,600 4,094,424 PulteGroup, Inc. † 403,800 3,973,392 Standard Pacific Corp. † 781,400 3,953,884 Toll Brothers, Inc. † 140,700 3,573,780 Independent power producers and energy traders (0.5%) Electric Power Development Co. (Japan) 150,000 4,163,327 Industrial conglomerates (0.8%) Tyco International, Ltd. 112,500 6,314,625 Insurance (3.1%) Aflac, Inc. 119,600 5,386,784 Aon PLC (United Kingdom) 134,000 6,941,200 Marsh & McLennan Cos., Inc. 199,800 6,683,310 Prudential PLC (United Kingdom) 519,010 6,355,163 Internet and catalog retail (2.4%) Amazon.com, Inc. † 36,700 8,510,730 HomeAway, Inc. † 202,800 5,282,940 Priceline.com, Inc. † 6,900 5,249,658 Internet software and services (2.2%) Baidu, Inc. ADR (China) † 42,300 5,613,210 Telecity Group PLC (United Kingdom) † 646,462 8,466,584 Tencent Holdings, Ltd. (China) 120,700 3,792,755 IT Services (1.2%) Accenture PLC Class A 154,200 10,015,290 Leisure equipment and products (0.4%) Sankyo Co., Ltd. (Japan) 64,800 3,132,866 Machinery (0.4%) Fiat Industrial SpA (Italy) 312,207 3,541,711 Metals and mining (1.6%) Fortescue Metals Group, Ltd. (Australia) 805,255 4,732,160 Newcrest Mining, Ltd. (Australia) 297,926 8,164,151 Oil, gas, and consumable fuels (10.4%) Apache Corp. 42,200 4,048,668 BG Group PLC (United Kingdom) 995,719 23,439,386 Cabot Oil & Gas Corp. 96,400 3,387,496 Canadian Natural Resources, Ltd. (Canada) 112,600 3,912,850 Gazprom OAO (Russia) † 698,737 4,021,078 Inpex Corp. (Japan) 960 6,372,745 19 COMMON STOCKS (97.9%)* cont. Shares Value Oil, gas, and consumable fuels cont. Marathon Oil Corp. 243,400 $7,141,356 Noble Energy, Inc. 55,200 5,482,464 Origin Energy, Ltd. (Australia) 356,560 4,926,324 Royal Dutch Shell PLC Class A (United Kingdom) 422,554 15,029,328 Tullow Oil PLC (United Kingdom) 252,421 6,284,092 Personal products (0.4%) Avon Products, Inc. 136,900 2,957,040 Pharmaceuticals (6.3%) Astellas Pharma, Inc. (Japan) 217,900 8,856,281 GlaxoSmithKline PLC ADR (United Kingdom) 140,300 6,486,069 Pfizer, Inc. 663,563 15,215,500 Sanofi (France) 153,890 11,745,587 Shire PLC (Ireland) 258,861 8,444,120 Real estate management and development (1.6%) CBRE Group, Inc. Class A † 212,500 3,997,125 Hongkong Land Holdings, Ltd. (Hong Kong) 746,000 4,632,660 Hysan Development Co., Ltd. (Hong Kong) 910,000 4,122,689 Road and rail (0.4%) Localiza Rent a Car SA (Brazil) 190,500 3,253,036 Semiconductors and semiconductor equipment (3.5%) Advanced Micro Devices, Inc. † 483,100 3,555,616 Samsung Electronics Co., Ltd. (South Korea) 7,870 9,679,726 SK Hynix, Inc. (South Korea) † 246,610 6,120,925 Texas Instruments, Inc. 272,200 8,694,068 Software (2.0%) Konami Corp. (Japan) 212,100 6,189,792 Nuance Communications, Inc. † 152,000 3,714,880 Salesforce.com, Inc. † 42,200 6,571,806 Specialty retail (4.2%) AutoZone, Inc. † 10,500 4,159,680 Best Buy Co., Inc. 127,200 2,807,304 Cia Hering (Brazil) 186,000 4,615,481 Industria de Diseno Textil (Inditex) SA (Spain) 90,681 8,156,342 Kingfisher PLC (United Kingdom) 1,114,217 5,253,003 Lowe’s Cos., Inc. 285,600 8,987,832 Textiles, apparel, and luxury goods (1.1%) Coach, Inc. 77,300 5,655,268 Hanesbrands, Inc. † 119,000 3,358,180 Tobacco (3.3%) Japan Tobacco, Inc. (Japan) 1,522 8,454,496 Lorillard, Inc. 36,400 4,924,556 Philip Morris International, Inc. 150,700 13,489,157 20 COMMON STOCKS (97.9%)* cont. Shares Value Trading companies and distributors (0.9%) W.W. Grainger, Inc. 35,600 $7,398,392 Wireless telecommunication services (0.6%) Vodafone Group PLC ADR (United Kingdom) 179,300 4,989,919 Total common stocks (cost $715,206,604) Expiration Strike WARRANTS (0.3%)*† date price Warrants Value LIC Housing Finance, Ltd. 144A (India) 6/3/14 $0.000001 433,073 $2,137,014 Total warrants (cost $1,970,689) SHORT-TERM INVESTMENTS (3.6%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d 3,185,627 $3,185,627 Putnam Money Market Liquidity Fund 0.10% e 23,900,763 23,900,763 U.S. Treasury Bills with an effective yield of 0.070%, June 28, 2012 $130,000 129,985 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.077%, July 26, 2012 ## 2,002,000 2,001,558 Total short-term investments (cost $29,218,038) TOTAL INVESTMENTS Total investments (cost $746,395,331) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OAO Open Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $807,450,324. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,494,817 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 21 DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 52.9% China 1.6% United Kingdom 12.8 Russia 1.6 Japan 10.5 Spain 1.4 Australia 2.2 Belgium 1.3 France 2.1 Hong Kong 1.1 Germany 1.9 Taiwan 1.0 South Korea 1.9 Brazil 1.0 Canada 1.8 Netherlands 0.6 Italy 1.6 Switzerland 0.6 Ireland 1.6 Other 0.5 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $212,741,315) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 5/16/12 $3,239,176 $3,231,367 $7,809 British Pound Buy 5/16/12 42,354 41,790 564 Canadian Dollar Buy 5/16/12 357,633 354,944 2,689 Euro Sell 5/16/12 3,179,022 3,194,595 15,573 Norwegian Krone Sell 5/16/12 3,256,142 3,279,865 23,723 Swiss Franc Buy 5/16/12 6,987,253 7,017,596 (30,343) Barclays Bank PLC British Pound Sell 5/16/12 3,584,514 3,536,372 (48,142) Hong Kong Dollar Sell 5/16/12 2,354,126 2,352,691 (1,435) Japanese Yen Sell 5/16/12 4,640,244 4,510,010 (130,234) Swedish Krona Buy 5/16/12 3,974,122 4,045,595 (71,473) Swiss Franc Buy 5/16/12 1,831,687 1,838,543 (6,856) Citibank, N.A. Australian Dollar Buy 5/16/12 1,850,765 1,846,178 4,587 British Pound Sell 5/16/12 5,976,786 5,823,750 (153,036) Canadian Dollar Buy 5/16/12 2,700,967 2,681,644 19,323 Danish Krone Buy 5/16/12 3,067,528 3,045,007 22,521 Euro Sell 5/16/12 2,676,124 2,687,657 11,533 Hong Kong Dollar Buy 5/16/12 2,711,705 2,716,270 (4,565) Norwegian Krone Sell 5/16/12 2,501,924 2,522,228 20,304 Singapore Dollar Buy 5/16/12 538,027 532,044 5,983 Swedish Krona Sell 5/16/12 419,581 427,352 7,771 Swiss Franc Buy 5/16/12 4,377,845 4,395,738 (17,893) 22 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $212,741,315) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Buy 5/16/12 $1,231,207 $1,228,192 $3,015 British Pound Buy 5/16/12 1,558,498 1,537,773 20,725 Canadian Dollar Buy 5/16/12 3,926,168 3,893,327 32,841 Euro Sell 5/16/12 931,004 935,143 4,139 Japanese Yen Sell 5/16/12 1,223,270 1,215,615 (7,655) Swiss Franc Buy 5/16/12 9,978,248 10,019,917 (41,669) Deutsche Bank AG British Pound Sell 5/16/12 2,988,312 2,947,772 (40,540) Canadian Dollar Buy 5/16/12 4,026,253 3,996,585 29,668 Swiss Franc Buy 5/16/12 1,207,351 1,211,521 (4,170) Goldman Sachs International Australian Dollar Buy 5/16/12 5,474,368 5,461,696 12,672 Japanese Yen Sell 5/16/12 156,921 41,413 (115,508) Norwegian Krone Sell 5/16/12 5,166,201 5,204,920 38,719 Swedish Krona Sell 5/16/12 2,081,949 2,119,359 37,410 HSBC Bank USA, National Association British Pound Sell 5/16/12 2,939,142 2,900,238 (38,904) Euro Sell 5/16/12 2,589,285 2,600,815 11,530 Hong Kong Dollar Sell 5/16/12 4,571,019 4,568,306 (2,713) Norwegian Krone Buy 5/16/12 171,662 172,795 (1,133) Swiss Franc Buy 5/16/12 403,405 404,962 (1,557) JPMorgan Chase Bank, N.A. British Pound Sell 5/16/12 2,889,324 2,850,883 (38,441) Canadian Dollar Buy 5/16/12 1,665,411 1,652,143 13,268 Hong Kong Dollar Buy 5/16/12 3,221,108 3,218,989 2,119 Japanese Yen Sell 5/16/12 2,670,180 2,595,523 (74,657) Singapore Dollar Buy 5/16/12 5,273,766 5,215,557 58,209 Royal Bank of Scotland PLC (The) Canadian Dollar Buy 5/16/12 5,720,100 5,681,204 38,896 Euro Buy 5/16/12 2,329,033 2,340,187 (11,154) Israeli Shekel Buy 5/16/12 1,125,994 1,131,653 (5,659) Israeli Shekel Sell 5/16/12 1,125,994 1,125,572 (422) Japanese Yen Sell 5/16/12 1,816,701 1,831,884 15,183 Swedish Krona Buy 5/16/12 1,997,054 2,031,310 (34,256) State Street Bank and Trust Co. Canadian Dollar Buy 5/16/12 4,438,431 4,401,658 36,773 Euro Buy 5/16/12 9,231,277 9,060,926 170,351 Israeli Shekel Buy 5/16/12 2,252,015 2,258,410 (6,395) Norwegian Krone Sell 5/16/12 3,392,822 3,419,755 26,933 Swedish Krona Buy 5/16/12 6,206,082 6,317,314 (111,232) 23 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $212,741,315) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG British Pound Buy 5/16/12 $2,044,190 $2,016,553 $27,637 Canadian Dollar Buy 5/16/12 1,013,698 1,005,619 8,079 Euro Sell 5/16/12 1,945,406 1,965,572 20,166 Israeli Shekel Sell 5/16/12 67,687 81,235 13,548 Norwegian Krone Buy 5/16/12 17,562,665 17,699,119 (136,454) Swiss Franc Buy 5/16/12 4,446,824 4,463,419 (16,595) Westpac Banking Corp. British Pound Sell 5/16/12 12,923,496 12,908,415 (15,081) Canadian Dollar Buy 5/16/12 2,299,718 2,281,546 18,172 Euro Sell 5/16/12 1,359,639 1,365,612 5,973 Japanese Yen Sell 5/16/12 3,374,235 3,279,672 (94,563) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $133,441,847 $— $— Consumer staples 55,088,881 — — Energy 108,168,252 — — Financials 137,717,074 — — Health care 90,909,961 — — Industrials 59,265,531 — — Information technology 111,241,675 — — Materials 54,020,806 — — Telecommunication services 31,762,574 — — Utilities 8,857,791 — — Total common stocks — — Warrants — 2,137,014 — Short-term investments 23,900,763 5,317,170 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(474,329) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 24 Statement of assets and liabilities 4/30/12 (Unaudited) ASSETS Investment in securities, at value, including $2,929,766 of securities on loan (Note 1): Unaffiliated issuers (identified cost $719,308,941) $794,742,949 Affiliated issuers (identified cost $27,086,390) (Notes 1 and 6) 27,086,390 Cash 639,562 Foreign currency (cost $352,640) (Note 1) 355,598 Dividends, interest and other receivables 2,650,480 Receivable for shares of the fund sold 88,602 Receivable for investments sold 3,477,781 Unrealized appreciation on forward currency contracts (Note 1) 788,406 Total assets LIABILITIES Payable for investments purchased 15,430,394 Payable for shares of the fund repurchased 1,038,363 Payable for compensation of Manager (Note 2) 482,188 Payable for investor servicing fees (Note 2) 169,391 Payable for custodian fees (Note 2) 34,205 Payable for Trustee compensation and expenses (Note 2) 441,175 Payable for administrative services (Note 2) 9,226 Payable for distribution fees (Note 2) 187,296 Unrealized depreciation on forward currency contracts (Note 1) 1,262,735 Collateral on securities loaned, at value (Note 1) 3,185,627 Other accrued expenses 138,844 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,230,439,116 Distributions in excess of net investment income (Note 1) (1,721,204) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (496,277,787) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 75,010,199 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 25 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($736,653,540 divided by 80,208,459 shares) $9.18 Offering price per class A share (100/94.25 of $9.18)* $9.74 Net asset value and offering price per class B share ($22,329,117 divided by 2,693,169 shares)** $8.29 Net asset value and offering price per class C share ($12,462,082 divided by 1,427,790 shares)** $8.73 Net asset value and redemption price per class M share ($12,505,404 divided by 1,420,218 shares) $8.81 Offering price per class M share (100/96.50 of $8.81)* $9.13 Net asset value, offering price and redemption price per class R share ($1,028,788 divided by 113,202 shares) $9.09 Net asset value, offering price and redemption price per class Y share ($22,471,393 divided by 2,371,958 shares) $9.47 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26 Statement of operations Six months ended 4/30/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $252,622) $6,782,887 Interest (including interest income of $4,429 from investments in affiliated issuers) (Note 6) 4,889 Securities lending (Note 1) 112,392 Total investment income EXPENSES Compensation of Manager (Note 2) 2,822,506 Investor servicing fees (Note 2) 1,292,162 Custodian fees (Note 2) 33,760 Trustee compensation and expenses (Note 2) 35,566 Administrative services (Note 2) 14,840 Distribution fees — Class A (Note 2) 896,526 Distribution fees — Class B (Note 2) 116,185 Distribution fees — Class C (Note 2) 60,437 Distribution fees — Class M (Note 2) 45,400 Distribution fees — Class R (Note 2) 2,841 Other 173,181 Total expenses Expense reduction (Note 2) (84,846) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,676,276 Net realized gain on foreign currency transactions (Note 1) 4,090,585 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (3,253,402) Net unrealized appreciation of investments during the period 63,578,725 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/12* Year ended 10/31/11 Operations: Net investment income $1,491,610 $8,734,803 Net realized gain on investments and foreign currency transactions 14,766,861 31,995,738 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 60,325,323 (12,188,326) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (17,732,947) (9,371,224) Class B (430,946) (143,522) Class C (217,661) (68,247) Class M (246,779) (97,264) Class R (25,504) (12,403) Class Y (573,729) (278,212) Increase in capital from settlement payments (Note 8) 335,061 1,555,613 Redemption fees (Note 1) — 300 Decrease from capital share transactions (Note 4) (43,214,036) (107,284,526) Total increase (decrease) in net assets NET ASSETS Beginning of period 792,973,071 880,130,341 End of period (including distributions in excess of net investment income of $1,721,204 and undistributed net investment income of $16,014,752, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 28 This page left blank intentionally. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2012 ** .02 .82 (.21) — — d,e 10.24 * .68 * .21 * 51 * October 31, 2011 .09 .13 (.10) — d .02 f,g 1.38 1.02 87 October 31, 2010 .10 .74 (.22) — d — d,h 1.42 1.29 125 October 31, 2009 .15 1.10 i (.01) — d — d,j,k 19.13 i 1.42 l 2.22 l 105 October 31, 2008 .13 (6.39) (.32) — d — 1.30 l 1.31 l 96 October 31, 2007 .11 2.56 (.18) — d — 1.25 l .90 l 84 Class B April 30, 2012 ** (.01) .75 (.14) — — d,e 9.90 * 1.05 * (.17) * 51 * October 31, 2011 .02 .11 (.03) — d .02 f,g 2.13 .25 87 October 31, 2010 .04 .67 (.16) — d — d,h 2.17 .55 125 October 31, 2009 .09 .99 i — — — d — d,j,k 18.18 i 2.17 l 1.52 l 105 October 31, 2008 .05 (5.81) (.22) — d — 2.05 l .49 l 96 October 31, 2007 .02 2.33 (.10) — d — 2.00 l .15 l 84 Class C April 30, 2012 ** (.01) .79 (.15) — — d,e 9.87 * 1.05 * (.17) * 51 * October 31, 2011 .02 .13 (.04) — d .02 f,g 2.13 .27 87 October 31, 2010 .04 .69 (.16) — d — d,h 2.17 .54 125 October 31, 2009 .09 1.05 i — — — d — d,j,k 18.21 i 2.17 l 1.48 l 105 October 31, 2008 .05 (6.11) (.24) — d — 2.05 l .55 l 96 October 31, 2007 .02 2.45 (.10) — d — 2.00 l .15 l 84 Class M April 30, 2012 ** — d .80 (.17) — — d,e 10.09 * .93 * (.04) * 51 * October 31, 2011 .05 .12 (.06) — d .02 f,g 1.88 .52 87 October 31, 2010 .06 .70 (.18) — d — d,h 1.92 .79 125 October 31, 2009 .11 1.06 i — — — d — d,j,k 18.57 i 1.92 l 1.72 l 105 October 31, 2008 .08 (6.16) (.26) — d — 1.80 l .81 l 96 October 31, 2007 .05 2.46 (.12) — d — 1.75 l .40 l 84 Class R April 30, 2012 ** .01 .82 (.19) — — d,e 10.13 * .80 * .08 * 51 * October 31, 2011 .07 .13 (.08) — d .02 f,g 1.63 .79 87 October 31, 2010 .08 .73 (.20) — d — d,h 1.67 1.03 125 October 31, 2009 .13 1.09 i — — — d — d,j,k 18.83 i 1.67 l 1.94 l 105 October 31, 2008 .11 (6.34) (.31) — d — 1.55 l 1.08 l 96 October 31, 2007 .08 2.54 (.17) — d — 1.50 l .66 l 84 Class Y April 30, 2012 ** .03 .85 (.24) — — d,e 10.35 * .55 * .33 * 51 * October 31, 2011 .12 .13 (.12) — d .02 f,g 1.13 1.27 87 October 31, 2010 .13 .76 (.23) — d — d,h 1.17 1.54 125 October 31, 2009 .17 1.13 i (.04) — d — d,j,k 19.34 i 1.16 l 2.51 l 105 October 31, 2008 .17 (6.60) (.35) — d — 1.05 l 1.59 l 96 October 31, 2007 .14 2.63 (.20) — d — 1.00 l 1.16 l 84 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc. which amounted to less than $0.01 per share outstanding on December 21, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. i Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.06 per class share outstanding on March 13, 2009. This payment resulted in an increase to total returns of 0.92% for the year ended October 31, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear, Stearns Securities Corp. which amounted to less than $0.01 per share outstanding on May 21, 2009. k Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. l Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2009 0.12% October 31, 2008 0.01 October 31, 2007 <0.01 The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 4/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through April 30, 2012. Putnam Global Equity Fund (the fund) a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of midsize and large companies worldwide that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, 33 exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $239,300,000 on forward currency contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, 34 among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $624,758 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $331,934. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,929,766 and the fund received cash collateral of $3,185,627. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net 35 investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2011, the fund had a capital loss carryover of $510,443,848 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $224,492,177 $— $224,492,177 October 31, 2016* 285,951,671 — 285,951,671 October 31, 2017 * Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $746,996,131, resulting in gross unrealized appreciation and depreciation of $99,163,313 and $24,330,105, respectively, or net unrealized appreciation of $74,833,208. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI World Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.15%. The monthly base fee is determined based on the fund’s average net assets for the month, while 36 the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.351% of the fund’s average net assets before an increase of $50,380 (0.006% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,033 under the expense offset arrangements and by $83,813 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $634, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. 37 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $17,941 and $300 from the sale of classA and classM shares, respectively, and received $10,080 and $364 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $396,850,288 and $446,579,735, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 1,501,210 $13,078,431 3,752,181 $34,076,040 Shares issued in connection with reinvestment of distributions 2,056,358 16,450,866 993,044 8,602,101 3,557,568 29,529,297 4,745,225 42,678,141 Shares repurchased (7,728,605) (66,877,209) (15,106,561) (135,968,208) Net decrease Six months ended 4/30/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 104,284 $818,932 251,953 $2,059,625 Shares issued in connection with reinvestment of distributions 57,880 419,048 17,708 138,841 162,164 1,237,980 269,661 2,198,466 Shares repurchased (665,867) (5,273,389) (1,688,566) (13,820,913) Net decrease 38 Six months ended 4/30/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 50,719 $409,400 103,171 $874,336 Shares issued in connection with reinvestment of distributions 26,507 201,986 7,592 62,636 77,226 611,386 110,763 936,972 Shares repurchased (129,482) (1,074,331) (329,471) (2,838,508) Net decrease Six months ended 4/30/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 21,059 $176,820 53,145 $456,843 Shares issued in connection with reinvestment of distributions 31,157 239,284 11,180 93,017 52,216 416,104 64,325 549,860 Shares repurchased (119,736) (998,491) (234,372) (2,019,909) Net decrease Six months ended 4/30/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 11,492 $98,979 47,179 $415,635 Shares issued in connection with reinvestment of distributions 3,213 25,448 1,444 12,379 14,705 124,427 48,623 428,014 Shares repurchased (41,184) (358,965) (58,870) (505,312) Net decrease Six months ended 4/30/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 82,921 $741,472 525,161 $5,091,959 Shares issued in connection with reinvestment of distributions 67,267 554,276 29,910 266,800 150,188 1,295,748 555,071 5,358,759 Shares repurchased (209,244) (1,846,593) (461,721) (4,281,888) Net increase (decrease) 39 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $788,406 Payables $1,262,735 Equity contracts Investments 2,137,014 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $4,136,268 $4,136,268 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $(3,350,985) $(3,350,985) Equity contracts 166,325 — $166,325 Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $4,429 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $153,541,605 and $151,305,667, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $1,468,543 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement 40 payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $32,064 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Robert R. Leveille Putnam Investment Robert J. Darretta Vice President and Management, LLC John A. Hill Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Elizabeth T. Kennan Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 57–59 St James’s Street Robert L. Reynolds Robert T. Burns London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and Jameson A. Baxter, Chair Assistant Treasurer Ravi Akhoury Barbara M. Baumann This report is for the information of shareholders of Putnam Global Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Global Equity Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012
